Garrett, J. This action was commenced before a justice of the peace by appellee against appellant, to recover rent for the month of August, 1885, for the house known as Ho. 55, 32d Street, Chicago. On appeal to the Superior Court, there was judgment for appellee for $35. the monthly rental and costs, from which Bulldey prosecutes this appeal. The lease sued on was under seal and in duplicate, and when executed by Bulldey the number of the house (which was then uncompleted) not being known, was not in the lease, nor was there anything therein to identify the premises. But at that, time appellant agreed (as found by the court below) that when the number was ascertained it should be inserted in the lease. The number “55” was afterward inserted in the lessor’s duplicate by some person unknown, but it never was inserted in the lessee’s, nor was appellant ever informed of the insertion before the suit was commenced. The evidence showed that Ho. 55 was the house intended to be devised when the lease was executed, and that appellant took possession of it after the date of the lease (December 19, 1884), and remained in possession until April, 1886, paying rent therefor up to August, 1885. The point to be decided is whether the insertion by parol authority of the number “55” in the lease made it a complete and binding instrument against appellant. The better opinion now is that parol authority to fill blanks in a sealed instrument is adequate for that purpose, and when filled according to the agreement, the covenantor is bound to perform his covenant in the contract thus completed. City of Chicago v. Gage, 95 Ill. 593; Inhabitants of South Berwick v. Hunter, 53 Me. 89; Swartz v. Ballou, 47 Iowa, 188; Van Etta v. Evenson, 28 Wis. 33; Drury v. Foster, 2 Wallace, 24; Whitaker v. Miller, 88 Ill. 385; Field v. Stagg, 52 Mo. 534. Hot does it make any difference that the incomplete instrument is delivered to one person as agent of the maker, and the insertion is made by another who was not expressly authorized to do so by the party to be charged. City of Chicago v. Gage, supra; Swartz v. Ballou, supra. As all the propositions of law requested by appellant were either erroneous or inapplicable to the facts of the case, they were properly refused, and there is no error in the record. The judgment of the court below will be affirmed. Judgment affirmed.